Citation Nr: 0201640	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  94-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sandra A Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  He died on May [redacted], 1993.  The appellant is the 
veteran's surviving spouse.

This appeal arose from a September 1993 rating decision of 
the Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This decision was confirmed and continued 
by rating actions issued in January and March 1994.  In 
December 1994, the appellant testified at a personal hearing 
at the RO.  In March 1995, the hearing officer issued a 
decision which continued to deny entitlement to the benefit 
sought.  In March 1997, the Board of Veterans' Appeals 
(Board) remanded this case to the RO for further evidentiary 
development.

On January 15, 1999, the Board issued a decision which denied 
entitlement to service connection for the cause of the 
veteran's death, and which also denied entitlement to 
Dependent's Educational Assistance under Chapter 35, Title 38 
of the United States Code.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter "the Court") in April 
2000.  On July 25, 2000, the Secretary filed a Motion for 
Summary Affirmance of the Board's January 1999 decision.  On 
December 21, 2000, the Court issued an Order requiring the 
appellant's attorney and the Secretary to submit additional 
briefings concerning certain changes in the law.  
Specifically, the Court wanted additional information as to 
whether the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. Law No. 106-475, 114 Stat. 2096 (November 9, 2000) 
applied to the appellant's case.  The appellant's additional 
briefing was submitted on February 22, 2001 and the 
Secretary's brief was received on March 20, 2001.  The 
Secretary conceded that a remand was necessary in order to 
determine whether the new notice and development criteria 
required by the VCAA had been complied with.  On April 17, 
2001, the Court issued an Order vacating the January 1999 
Board decision pertaining to the cause of death issue and 
remanding it to the Board for development consistent with its 
Order.  Copies of all briefs filed and the Court's Orders 
have been associated with the claims file.

This case had originally included the issue of entitlement to 
Dependent's Educational Assistance under Chapter 35.  
However, the appellant made clear in her briefs to the Court 
that she no longer wished to pursue the appeal of this issue.  
Therefore, it is deemed to be abandoned.  See Ford v. Gober, 
10 Vet. App. 531, 535 (1997); Grivois v. Brown, 6 Vet. App. 
136, 138 (1994) (issues or claims not argued on appeal are 
deemed abandoned).  


FINDINGS OF FACT

1.  The veteran's cause of death, as noted on the death 
certificate, was perforated viscus due to hypovolemic shock.  
Other conditions contributing to death but not resulting in 
the underlying cause included cachexia, Alzheimer's disease 
and an old myocardial infarction.

2.  The veteran was service-connected for the following at 
the time of his death:  shrapnel fragment wound to the right 
thigh with moderately severe injury to Muscle Group (MG) 
XIII, 30 percent disabling; shrapnel fragment wound to the 
right leg and foot with injury to MGs X and XI, 30 percent 
disabling; deformity of the right hand with amputation of the 
ring finger and limitation of flexion of the third and fifth 
fingers, 20 percent disabling; and a scar on the abdomen, 
residual of a skin graft, 0 percent disabling.  He had a 
combined disability evaluation of 60 percent.

3.  The veteran's service-connected shrapnel fragment wound 
residuals did not effect the veteran's gastrointestinal or 
cardiovascular systems.

4.  Chronic gastrointestinal and cardiovascular disorders 
were not present in service.  

5.  Chronic gastrointestinal and cardiovascular disorders 
first manifested several years after his separation from 
service and were not etiologically related to the veteran's 
service-connected shrapnel fragment wound residuals.

6.  The veteran's service-connected shrapnel fragment wound 
residuals did not cause or combine in any way to accelerate 
his death, nor did they render him materially less able of 
resisting the disease process causing death.


CONCLUSIONS OF LAW

1.  Gastrointestinal and cardiovascular disorders were not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, and were not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5103A, 5107 ( West 1991 & Supp. 2001); 
38 C.F.R. § 3.312 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the 
appellant's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist her 
with the development of facts pertinent to her claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  Specifically, the 
record contains the reports of the veteran's terminal 
hospital treatment, as well as all relevant outpatient 
treatment records.  The record also contains various 
statements from the veteran's treating physicians, as well as 
a VA medical opinion and an Independent Medical Expert's 
opinion.  The appellant was given the opportunity to submit 
any additional information; however, in October 2001, she 
indicated, through her representative, that she had no 
further evidence to offer.  The VA's duty to notify the 
appellant of the evidence necessary to substantiate her claim 
has also been met.  See 38 U.S.C.A. § 5103 (West Supp. 2001).  
She was informed of the need for such evidence in the 
statement of the case and the supplemental statements of the 
case, as well as in the March 1997 Board remand.  Based upon 
the information in the briefs and in the Court's Orders, she 
has also been made aware of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c) and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45, 629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war and a cardiovascular disease becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).

At the time of his death, the veteran was service-connected 
for the following: shrapnel fragment wound to the right thigh 
with moderately severe injury to Muscle Group (MG) XIII, 30 
percent disabling; shrapnel fragment wound to the right leg 
and foot with injury to MGs X and XI, 30 percent disabling; 
deformity of the right hand with amputation of the ring 
finger and limitation of flexion of the third and fifth 
fingers, 20 percent disabling; and a scar on the abdomen, 
residual of a skin graft, 0 percent disabling.  He had a 
combined disability evaluation of 60 percent.

According to the death certificate, the veteran died of a 
perforated viscus due to hypovolemic shock.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were cachexia, Alzheimer's 
disease and an old myocardial infarction.  No autopsy was 
performed.

The veteran's service medical records indicate that he was 
wounded on October 6, 1944.  He suffered penetrating wounds 
to the right thigh, leg and foot and two finger fractures 
(which necessitated the amputation of the right 4th finger).  
He was diagnosed with moderate penetrating wounds of the 
right thigh, leg and foot.  He underwent closure of the 
wounds of the leg and thigh on October 26, 1944.  On November 
14, 1944, he was noted to have experienced acute 
thrombophlebitis of the posterior vein of the right leg.  The 
service medical records make no reference to any chronic 
gastrointestinal or cardiovascular disorders.  

VA examinations of the veteran were conducted in May 1946 and 
March 1956.  The 1956 VA examination fully described the 
wounds the veteran suffered to his right lower extremity in 
service.  He had a one and one-half inch round scar on the 
dorsum of the heads of the second and third metatarsal bones, 
as well as scars on the lateral aspect of the middle third of 
the leg and on the posterior aspect of the upper third of the 
thigh.  There was also some muscle damage to the dorsolateral 
aspect of the lower third of the leg.  Absolutely no 
reference was made as to any injury involving either heel.  
These examinations also did not find any disorders of the 
gastrointestinal or cardiovascular systems.  

Private outpatient treatment records developed between April 
1990 and April 1993, show that the veteran was seen on April 
6, 1990.  It was noted that his right lower extremity scars 
were well healed; there was no cyanosis, clubbing or edema.  
On August 18, 1992, he was seen with complaints of right leg 
swelling.  There was 2+ pedal edema on the right (which was 
slightly less on the left), which extended to the distal 
third of the tibia, bilaterally.  The diagnosis was 
congestive heart failure with peripheral edema.  On September 
1, 1992, the swelling was still present.  While there were no 
ulcerations, there were mild changes of venous stasis 
dermatitis on both lower extremities.  By October 12, 1992, 
there was a 50 percent improvement in the pedal edema.  On 
February 15, 1993, he was seen with 2+ pedal and distal tibia 
edema, with partial to full thickness decubiti on both heels.  
On March 5, 1993, he was noted to have 1+ pedal edema 
bilaterally.  There were deep ulcers with early granulation 
present on the heels of both feet.  The dorsalis pedis and 
posterior tibia pulses were absent.  On March 19, the 
examiner noted there was granulation by primary intention and 
there was no evidence of active infection.  There was a small 
amount of brownish discharge present and there was a trace of 
pedal edema of the right lower extremity and foot.  There was 
1+ dorsalis pedis and posterior tibia pulses present 
bilaterally.  By April 2, 1993, the ulcers were noted to be 
healing well.

On May [redacted], 1993, the veteran was brought to the emergency 
room; he was breathing unusually heavily and he was sweaty, 
cold and clammy.  His family noted that he had been less 
active over the past several days.  He had reportedly been 
bedridden since December 1992; he had advanced Alzheimer's 
disease.  His family commented that they tried to get him out 
of bed and on his feet on a daily basis.  They indicated that 
he had had a bowel movement earlier that morning and that it 
had been purplish in color (this had been the case for the 
past few weeks).  It was noted that he had had a heart attack 
in the past, as well as a bout of congestive heart failure 
approximately two years before.  The examiner noted past 
right flank surgery, but the reason for this surgery was not 
known to the examiner.  He appeared to be in a preterminal 
state in hypovolemic shock.  He did not respond to visual or 
verbal stimuli.  His abdomen was tight, of a doughy 
consistency and was difficult to evaluate.  There were no 
bowel sounds.  He was markedly cachectic with considerable 
stiffness in all the extremities.  He had sore skin places 
around the ankles and heels and these were noted to be 
bandaged.  He appeared to be need abdominal surgery, although 
he had a very poor prognosis.  As the surgeon entered the 
room for the consultation, the veteran expired.  The final 
diagnoses were 1) hypovolemic shock; 2) perforated viscus 
probably related to gastritis and peptic ulcer disease, 
possibly related to nonsteroidal anti-inflammatory agents; 3) 
arteriosclerotic heart disease (ASHD) with old myocardial 
infarction, tachycardia; 4) Alzheimer's; and 5) cachexia.

On May 10, 1993, the veteran's physician, R. M. H., indicated 
that the veteran had been 60 percent service-connected for 
injuries sustained in service to the right lower extremity.  
He had developed progressive peripheral arterial disease in 
the right lower extremity which culminated in full thickness 
ulcer of the heel of the right foot.  This may have 
contributed through possible bacteremia to his demise.

On September 30, 1993, J. M. L, D. O., stated that they had 
treated the veteran since February 15, 1993.  He had had 
bilateral large necrotic decubitus ulcers of the heels with 
pus present.  It was commented that he obviously had severe 
arteriosclerotic vascular disease, along with chronically 
infected wounds; it was felt that this had to have 
contributed to his death.

On January 13, 1994, R. M. H., M. D., stated that the veteran 
had had cachexia, ASHD, an old myocardial infarction, 
advanced Alzheimer's and degenerative joint disease.  He 
experienced a sudden worsening of his condition and was 
brought to the emergency room on May [redacted], 1993.  It was 
commented that he had undergone a progressive decline in 
health since the development of his right foot ulcer.  He 
then commented that "[i]t is my impression that the foot 
ulcer contributed significantly to the patient's ultimate 
demise in that the patient, because of longstanding 
infection, peripheral arterial disease with poor perfusion of 
the right lower extremity probably had developed some 
bacteremia with ultimately led to the patient's demise."

In December 1994, the appellant testified at a personal 
hearing at the RO.  She stated that the veteran had had 
cramps in the right lower extremity for years.  He had been 
seen by VA doctors, who she believed had told him that he had 
circulatory problems.  She also believed that a private 
doctor had associated these circulatory problems with his 
shrapnel fragment wounds.  She indicated that he had been 
unable to walk for the past two and one-half years of his 
life because of these circulatory problems; because of this, 
he had developed ulcers on his heels.  She expressed her 
opinion that these ulcers were related to his death.

In June 1997, after reviewing the records, a VA physician 
rendered the following opinion:

This patient's cause of death was a perforated 
viscus and hypovolemic shock secondary to sepsis, 
with sepsis resulting from the perforation.  There 
is no evidence that his right foot ulcer was a 
result of residuals of his service connected 
shrapnel wounds, but rather was a result of 
peripheral vascular disease and congestive heart 
failure.  Furthermore, there is no evidence that 
his foot ulcer hastened his death.

On December 10, 1997, A. J. S., M. D., the attending 
physician, stated that it was "known" that the veteran had 
foot ulcers due to his service-connected injuries.  He had 
arrived at the emergency room in a terminal state and his 
shock was attributed to hypovolemia.  It was stated that 
"[t]he possibility of septic shock with microorganisms 
invading from the foot ulcer is to be considered."  The 
clinical outcome made obtaining blood cultures a futile 
exercise and it was not done.

In September 1998, the case was referred to an Independent 
Medical Expert for an opinion, which was rendered in November 
1998.  This included a complete review of the record, to 
include the terminal hospital report.  It was noted that the 
veteran's medical history had included severe Alzheimer's 
disease with diminished mental status and incontinence; 
coronary artery disease, status post myocardial infarction; 
both peripheral arterial and peripheral venous insufficiency 
in the lower extremities; and edema ulcer exacerbated by 
congestive heart failure.  The opinion went on to state:

It should be noted that there is no evidence of 
autopsy to determine exact etiology of the 
patient's demise.  There is also no evidence of 
blood cultures to rule out bacteremia.  There are 
no records documenting the serial evaluations of 
his heel ulcers.  However, based on review the 
records the patient had large bilateral (emphasis 
in the original) heel decubitus ulcers, which 
appeared to be infected on 2/15/93.  The patient's 
history is indicative of his limited ambulatory 
status and at least bedridden status for a minimum 
of several months up to a couple years based on 
whether one reads the note from the patients wife 
or from the physicians involved.

Impression:  [the veteran] died of hypovolemic 
shock related to perforated viscus based on x-ray 
indicating free area in the abdomen as well as an 
abdominal exam consistent with abdominal surgical 
emergency.  The patient has a history of being 60 % 
service connected due to shrapnel injuries to his 
right side and particularly to right lower 
extremity.  However, the patient had evidence of 
bilateral (emphasis in the original) heel decubiti 
and arterial and venous insufficiency.  Therefore, 
there is no indication that the patients shrapnel 
wounds or his heel ulcers in anyway contributed to 
his death.

After a careful review of the evidence of record, the Board 
concludes that entitlement to service connection for the 
cause of the veteran's death is not warranted.  The service 
medical records indicate that the veteran was treated for 
penetrating shrapnel wounds of the right thigh, leg and foot.  
There is no indication that these wounds affected the 
gastrointestinal system or resulted in chronic cardiovascular 
disease.  While there was one mention of treatment for 
thrombophlebitis of the posterior vein of the right thigh in 
November 1944, this condition was described as acute and was 
not referenced again in the service medical records.  
Significantly, VA examinations performed in May 1946 and 
March 1956 made no reference to any disorders of the 
gastrointestinal or cardiovascular systems.  Since there is 
no evidence to suggest the presence of gastrointestinal or 
cardiovascular disorders either in service or during any 
applicable presumptive period, there is no direct service 
incurrence or presumptive basis upon which to grant service 
connection for the cause of the veteran's death.

The Board has also considered the appellant's contention that 
the veteran's service-connected shrapnel fragment wounds of 
the right lower extremity either caused or contributed 
materially or substantially to cause his death.  A causal or 
etiological relationship between the veteran's service-
connected right lower extremity shrapnel fragment wound 
residuals and his death from a perforated viscus due to 
hypovolemic shock has not been demonstrated.  Private 
physicians in May and September 1993 and January 1994 stated 
that the veteran may have developed bacteremia as a result of 
infected foot ulcers and that this may have contributed to 
his death.  However, these opinions did not relate his 
bilateral foot ulcers to the service-connected right lower 
extremity shrapnel wound residuals.  The attending physician 
stated in December 1997 that it was "known" that the foot 
ulcers were related to his service-connected right lower 
extremity injury residuals and that these infected ulcers 
could have led to septic shock that resulted in the veteran's 
death.  However, this physician provides no clinical data to 
support his conclusion that the bilateral ulcers were related 
to the right lower extremity shrapnel fragment wounds. 
Moreover, no other physician or medical record had attributed 
the veteran's heel ulcers to the service-connected shrapnel 
fragment wounds and, in fact, the veteran was never even 
wounds in the heels in service.  Finally, it was admitted in 
the statement that there were no blood cultures taken to 
ascertain whether the veteran even suffered from bacteremia 
related to the foot ulcers.  The record also contains a June 
1997 opinion from a VA physician who conducted an objective 
review of the record.  It was this physician's opinion that 
the veteran's foot ulcers were not caused by the service-
connected injuries, but were rather related to peripheral 
vascular disease and congestive heart failure, longstanding 
conditions not even referenced by the private physician in 
December 1997.  It was also opined that the foot ulcers had 
not played any role in hastening in the veteran's death.  
This case was also referred for an opinion from an 
Independent Medical Expert in November 1998.  After a 
thorough review of the record, this examiner noted that the 
veteran had died of hypovolemic shock due to a perforated 
viscus, an abdominal surgical emergency.  It was determined 
that there was no indication of record that the veteran's 
shrapnel fragment wound residuals of the right lower 
extremity or the bilateral foot ulcers in any way contributed 
to his death.  Therefore, it is found that the evidence of 
record does not support a finding that the veteran's cause of 
death was related to his service-connected right lower 
extremity shrapnel fragment wound residuals.  While the 
appellant believes that such a relationship exists, she is 
not competent, as a layperson, to render an opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

